This cause comes on to be heard upon the motion to dismiss the appeal filed by the defendant in error, upon the ground, among others, that:
"The so-called case-made was not filed in the office of the clerk of the Supreme Court, nor was summons in error issued thereon within six months next after the date of the judgment complained of, as will fully appear by reference to the record, the date of the filing thereof, and of the issuance of summons thereon."
This is sufficient ground for dismissal. The motion to dismiss the appeal must therefore be sustained.
All the Justices concur. *Page 260